Citation Nr: 1418916	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue was previously remanded by the Board in June 2011 for a VA examination.  The Veteran underwent a VA examination in August 2011.  As explained below, the VA examination report is adequate for rating purposes for the issue decided.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Sleep apnea did not manifest during service, and any current diagnosis of sleep apnea is not attributable to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

A December 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letters described how appropriate disability ratings and effective dates were assigned.  The claim was subsequently readjudicated in various supplemental statements of the case, most recently issued in April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such re adjudication in the statement of the case).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in August 2011 for his disability claim.  The examination report reflects that the examiner reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report to be thorough and complete.  Therefore, the Board finds the examination report and opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service connection - Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not such a chronic condition.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

III.  Factual Background

Service treatment records fail to indicate any sleeping or sleep apnea complaints or treatment.  The Veteran had a single complaint of shortness of breath with a diagnosis of rule out sinusitis and a single October 1989 complaint of waking with chills and shortness of breath which was later noted to be hyperventilation and anxiousness. 

Post-service records indicate a diagnosis of obstructive sleep apnea based on a sleep study conducted in February 2003.  

In a January 2010 letter, the Veteran asserted that he believes that his sleep apnea is caused by working rotating shifts and changing his sleep cycle while he was serving in Korea.

In a May 2012 statement, the Veteran asserted that he was evaluated for his sleep apnea by a private examiner who told him he had severe sleep apnea.  The Veteran did not indicate that the private examiner gave him an etiology opinion.  The Veteran stated that he could not get any records for the consultation as he did not get an examination.  The Veteran asserted that when he was in the service, his sleeping habits were changed and the symptoms were obvious.  He did not know there was a condition like sleep apnea at that time.  He also claimed that when he went to the hospital for shortness of breath, he was misdiagnosed and should have been given a sleep test.  The Veteran indicated that he had a continuity of symptomatology since active service.  In the alternative, the Veteran asserts that he had sleep apnea during active service but was asymptomatic.     

During an August 2011 VA examination, the Veteran reported a history of sleep apnea which was diagnosed in 2003.  He uses a CPAP machine with good response.  He claimed he has been told by his peers that he snored during active duty service.  The examiner noted that there was no evidence in the claims file of the condition or of any symptoms.  After a physical examination, the examiner determined that the Veteran's sleep apnea was less likely as not caused by or a result of active duty service.  The examiner noted that he reviewed the claims file, but it was without evidence of complaint, symptoms, or evaluation or treatment for sleep apnea.  A February 2003 sleep study with evidence of moderate sleep apnea is dated 12 years after active duty service.  There is no complaint or evaluation during this period of time for sleep apnea.  The examiner noted that the Veteran's past medical history of obesity, alcohol abuse, cocaine abuse, smoking, and chronic sinusitis are all risk factors for respiratory difficulty.  

IV.  Analysis

The evidence reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea was incurred in or otherwise related to his military service.

In that regard, the Board finds the August 2011 VA medical opinion to be of significant probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's obstructive sleep apnea was not caused by or incurred during his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted the absence of complaints of sleep-related problems in service, the fact that obesity, smoking, and chronic sinusitis were risk factors in developing sleep apnea, and that the Veteran was not diagnosed with sleep apnea until 2002 (or almost 12 years after separation from service).  The examiner's conclusion was fully explained and consistent with the credible evidence of record. 

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by or incurred during his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of snoring, awaking at night, and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the August 2011 VA examiner, a medical professional, who considered the Veteran's lay reports as to his sleep problems.  Additionally, the examiner based his opinion on reports of a thorough physical and mental health examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching his conclusion that it was less likely than not that the current obstructive sleep apnea was caused by or related to the Veteran's service or service-connected sinus disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


